DISMISS; and Opinion Filed July 9, 2013.




                                          S  In The
                                       Court of Appeals
                                Fifth District of Texas at Dallas

                                       No. 05-12-01545-CV

               GERALD ALEXANDER AND ALL OTHER OCCUPANTS OF
                2713 CARMEL DR., CARROLLTON, TX 75006, Appellant
                                      V.
                WELLS FARGO BANK, NA SUCCESSOR BY MERGER TO
               WELLS FARGO BANK SOUTHWEST, NA F/K/A WACHOVIA
              MORTGAGE FSB F/K/A WORLD SAVINGS BANK, FSB, Appellee

                         On Appeal from the County Court at Law No. 5
                                     Dallas County, Texas
                             Trial Court Cause No. CC-12-06478-E

                                MEMORANDUM OPINION
                           Before Justices O'Neill, Francis, and Fillmore
                                        Opinion Per Curiam
          The Court has before it appellee’s June 14, 2013 second motion to dismiss for failure to

prosecute. On April 17, 2013, this Court ordered appellant to file his brief within ten days and

informed him that his appeal could be dismissed without further notice if he did not do so. To

date, appellant has not filed the brief or otherwise communicated with the Court regarding this

appeal.

          Accordingly, we GRANT appellee’s motion and DISMISS this appeal. See TEX. R. APP.

P. 38.8(a)(1).

                                                                    PER CURIAM

121545F.P05
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

GERALD ALEXANDER AND ALL                             On Appeal from the County Court at Law
OTHER OCCUPANTS OF 2713 CARMEL                       No. 5, Dallas County, Texas
DR, CARROLLTON, TX 75006, Appellant                  Trial Court Cause No. CC-12-06478-E.
                                                     Opinion delivered per curiam. Justices
No. 05-12-01545-CV         V.                        O'Neill, Francis and Fillmore sitting for the
                                                     Court.
WELLS FARGO BANK, NA SUCCESSOR
BY MERGER TO WELLS FARGO BANK
SOUTHWEST, NA F/K/A WACHOVIA
MORTGAGE FSB F/K/A WORLD
SAVINGS BANK, FSB, Appellee

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
      It is ORDERED that appellee WELLS FARGO BANK, NA SUCCESSOR BY
MERGER TO WELLS FARGO BANK SOUTHWEST, NA F/K/A WACHOVIA MORTGAGE
FSB F/K/A WORLD SAVINGS BANK, FSB recover its costs of this appeal from appellant
GERALD ALEXANDER AND ALL OTHER OCCUPANTS OF 2713 CARMEL DR,
CARROLLTON, TX 75006.


Judgment entered this 9th day of July, 2013.




                                                     /Robert M. Fillmore/
                                                     ROBERT M. FILLMORE
                                                     JUSTICE




                                               –2–